


Exhibit 10.35

 

CONCEPTUS, INC.

 

Amended and Restated Independent Director Equity Compensation Policy

 

Adopted December 11, 2007

 

1.             General.  This Amended and Restated Independent Director Equity
Compensation Policy (the “Policy”) is adopted by the Board of Directors (the
“Board”) in accordance with Section 12 of the Conceptus, Inc. Ninth Amended and
Restated 2001 Equity Incentive Plan (the “Plan”) and amends and restates in its
entirety that certain Independent Director Equity Compensation Policy adopted by
the Board as of April 12, 2007 (the “Prior Policy”).  Capitalized but undefined
terms used herein shall have the meanings provided for in the Plan.

 

2.             Board Authority.  Pursuant to Section 12 of the Plan, the Board
is responsible for adopting a written policy for the grant of Awards under the
Plan to Independent Directors, which policy is to specify, with respect to any
such Awards, the type of Award(s) to be granted Independent Directors, the
number of Shares to be subject to Independent Director Awards, the conditions on
which such Awards shall be granted, become exercisable and/or payable and
expire, and such other terms and conditions as the Board determines in its
discretion.

 

3.             Initial Equity Grants to Independent Directors.  Each person who
is initially elected to the Board as an Independent Director shall be granted,
automatically and without necessity of any action by the Board or any committee
thereof, on the date of such initial election Restricted Stock Units with
respect to that number of shares of Common Stock (subject to adjustment as
provided in Section 18 of the Plan) calculated by dividing $300,000 by the per
share Fair Market Value of the Common Stock on the date of grant (“Initial
RSUs”).  Notwithstanding the foregoing, members of the Board who are employees
of the Company and who subsequently terminate employment with the Company and
remain members of the Board shall not receive Initial RSUs.

 

4.             Subsequent Equity Grants to Independent Directors.  Each person
who is an Independent Director immediately following an annual meeting of
stockholders (provided that, on such date, he or she shall have served on the
Board for at least six (6) months prior to the date of such annual meeting)
shall be granted, automatically and without necessity of any action by the Board
or any committee thereof, on the date of such annual meeting Stock Appreciation
Rights with respect to that number of shares of Common Stock (subject to
adjustment as provided in Section 18 of the Plan) calculated by dividing
$112,000 by the per share Fair Market Value of the Common Stock on the date of
grant (“Annual SARs”).  Members of the Board who are employees of the Company
and who subsequently terminate employment with the Company and remain on the
Board, to the extent that they are otherwise eligible, shall receive, after
termination of employment with the Company, Annual SARs pursuant to this
Section 4 (with the date of his or her termination of employment being deemed to
be his or her date of initial election to the Board).

 

--------------------------------------------------------------------------------


 

5.             Lead Independent Director and Committee Chair Grants.  In
addition to the grants in Section 3 and Section 4:

 

(i)            the Lead Independent Director, as appointed by the Board, who is
serving in such capacity immediately following an annual meeting of stockholders
shall be granted, automatically and without necessity of any action by the Board
or any committee thereof, on the date of such annual meeting Stock Appreciation
Rights with respect to that number of shares of Common Stock (subject to
adjustment as provided in Section 18 of the Plan) calculated by dividing $28,000
by the per share Fair Market Value of the Common Stock on the date of grant;

 

(ii)           the Independent Director who is serving as the Chair of the Audit
Committee of the Board immediately following an annual meeting of stockholders
shall be granted, automatically and without necessity of any action by the Board
or any committee thereof, on the date of such annual meeting Stock Appreciation
Rights with respect to that number of shares of Common Stock (subject to
adjustment as provided in Section 18 of the Plan) calculated by dividing $17,500
by the per share Fair Market Value of the Common Stock on the date of grant; and

 

(iii)          the Independent Director who is serving as the Chair of the
Compensation Committee of the Board immediately following an annual meeting of
stockholders shall be granted, automatically and without necessity of any action
by the Board or any committee thereof, on the date of such annual meeting Stock
Appreciation Rights with respect to that number of shares of Common Stock
(subject to adjustment as provided in Section 18 of the Plan) calculated by
dividing $10,500 by the per share Fair Market Value of the Common Stock on the
date of grant.

 

The Stock Appreciation Rights granted pursuant to this Section 5 shall each be
referred to herein as  “Additional SARs”.

 

6.             Terms of Awards Granted to Independent Directors.

 

(i)            Stock Appreciation Rights.  The per Share exercise price of each
Stock Appreciation Right granted to an Independent Director shall equal one
hundred percent (100%) of the Fair Market Value of a share of Common Stock on
the date the Stock Appreciation Right is granted.  Annual SARs and Additional
SARs shall vest and become exercisable as follows:  one half (1/2) of the shares
subject to the Annual SARs and Additional SARs (rounded down to the next whole
number of shares) shall vest on each anniversary of the date of grant for such
Annual SARs and Additional SARs, such that the Annual SARs and the Additional
SARs shall be one hundred percent (100%) vested on the second anniversary of the
date of grant for such Annual SARs and Additional SARs.  Subject to Section 10
of the Plan, the term of each Stock Appreciation Right granted to an Independent
Director shall be ten (10) years from the date the Stock Appreciation Right is
granted.  No portion of a Stock Appreciation Right which is unexercisable at the
time of an Independent Director’s termination of membership on the Board shall
thereafter become exercisable.  Payment of each Stock Appreciation Right shall
be in shares of Common Stock.

 

2

--------------------------------------------------------------------------------


 

(ii)           Restricted Stock Units.  The Initial RSUs shall vest with respect
to one fifth (1/5th) of the shares subject to such Restricted Stock Units on
each anniversary of the date of grant such that one hundred percent (100%) of
the shares subject to such grant of Restricted Stock Units shall be full vested
on the fifth (5th) anniversary of the date of grant.  To the extent vested
pursuant to the preceding sentence, the shares of Common Stock subject to each
Restricted Stock Unit shall be transferred to the holder thereof as soon as
administratively practicable following the date such holder ceases to be a
Service Provider.  Any Restricted Stock Units which have not vested on or prior
to the date an Independent Director ceases to be a Service Provider shall be
automatically forfeited.  The Restricted Stock Unit agreement evidencing each
grant of Initial RSUs shall contain such other terms, provisions and conditions
not inconsistent with the Plan as may be determined by the Administrator in its
sole discretion.

 

7.             Effect of Acquisition.  Upon an Acquisition of the Company, all
Awards held by an Independent Director shall become fully vested and/or
exercisable, irrespective of any other provisions of the Independent Director’s
Award Agreement.

 

8.             Effect of Other Plan Provisions.  The other provisions of the
Plan shall apply to the Awards granted automatically pursuant to this Policy,
except to the extent such other provisions are inconsistent with this Policy.

 

9.             Treatment of Awards Previously Issued Under the Plan.  Prior to
the Policy Effective Date (as hereinafter defined), the Company issued Awards to
Independent Directors.  Those Awards will continue to be governed by Section 12
and Section 13 of the Plan or the Prior Policy, as the case may be, in either
case, as in effect as of their date of grant; provided, however, that Section 7
of this Policy shall apply retroactively to such Awards previously granted.

 

10.           Incorporation of the Plan.  All applicable terms of the Plan apply
to this Policy as if fully set forth herein, and all grants of Awards hereby are
subject in all respect to the terms of such Plan.

 

11.           Written Grant Agreement.  The grant of any Award under this Policy
shall be made solely by and subject to the terms set forth in a written
agreement in a form to be approved by the Board and duly executed by an
executive officer of the Company.

 

12.           Policy Subject to Amendment, Modification and Termination.  This
Policy may be amended, modified or terminated by the Board in the future at its
sole discretion.  No Independent Director shall have any rights hereunder unless
and until an Award is actually granted.  Without limiting the generality of the
foregoing, the Board hereby expressly reserves the authority to terminate this
Policy during any year up and until the election of directors at a given annual
meeting of stockholders.

 

13.           Effectiveness.  This policy shall become effective as of
January 1, 2008 (the “Policy Effective Date”).

 

*     *     *     *     *

 

3

--------------------------------------------------------------------------------
